IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,672 & AP-75,673


EX PARTE NOE GRANILLO, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F87-78541-KN AND F87-78542-KN

IN THE 195TH DISTRICT COURT OF DALLAS COUNTY



 Per curiam.

O P I N I O N


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offenses of
aggravated assault and received concurrent sentences of imprisonment for sixteen (16) years.
	Applicant contends that his parole release was revoked in violation of due process because
expunged arrest records were used as evidence against him and he was coerced into waiving the
preliminary and final revocation hearings by his parole officer's promise that Applicant would be
released if he signed the waivers.  Applicant further contends that as a result of the invalid
revocation, he is now being held in custody beyond his maximum discharge date.  We remanded
these applications to Dallas County to allow the trial judge to enter findings of fact and conclusions
of law and complete the records.
	The trial court received information from the Texas Department of Criminal Justice - Office
of General Counsel and determined that Applicant's parole release revocation was based on
expunged arrest records and that release would not have been revoked if TDCJ had been on notice
of the expunction at the time of revocation.  Accordingly, we grant relief.  Applicant shall be
released and Applicant shall receive credit against his sentence for the period of supervised release
that he was serving prior to revocation.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division, the Board of Pardons and Paroles, and the Parole Division.


Delivered: May 2, 2007
Do not publish